Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art reference is Kihara et al. (US2012/0274417 A1, Reference of Record) as discussed in the office action mailed on 10/7/2020. However Kihara et al. does not teach: in regards to claim 1, wherein the inductance element is structured such that an impedance of a combined circuit including the second and third acoustic wave filters connected to the second common connecting terminal as viewed from the first common connecting terminal is inductive; in regards to claim 3, wherein wiring that connects the first common connecting terminal and the first acoustic wave filter is shorter than wiring that connects the first common connecting terminal and the inductance element; in regards to claim 4, wherein a return loss of the second acoustic wave filter seen by the second common connecting terminal in the first frequency band is greater than a return loss of the third acoustic wave filter seen by the second common connecting terminal in the first frequency band; and in regards to claim 6, a fourth acoustic wave filter connected to the second common connecting terminal and that uses a fourth frequency band as a pass band; wherein the first acoustic wave filter is a receive filter that uses the first frequency band as a          receive band; the second acoustic wave filter is a transmit filter that uses the second frequency band as a transmit band; the third acoustic wave filter is a transmit filter that uses the third frequency band as a transmit band; among the first, second, and third frequency bands, a frequency of intermodulation distortion produced by a radio-frequency transmit signal of the second frequency band passing through the second acoustic wave filter and a radio- frequency transmit signal of the third frequency band passing through the third acoustic wave filter overlaps at least a portion of the first frequency band; and the fourth acoustic wave filter and the inductance element define a low pass filter that uses the second and third frequency bands as a pass band and uses the first frequency band as an attenuation band. Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 4, claims 2, 5 and 7-20 have also been determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843